DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shinohara (US 2012/0020082).
	Regarding claim 1, Shinohara discloses a lighting module comprises a light emitting diode light source (11; Paragraph [0043]), and a total internal reflection optical assembly comprising a refractor configured to be located proximate to the LED light source (20; Paragraph [0050]), and a reflector configured to be attached to the refractor (30; Paragraph [0055]), wherein the refractor is made from a material that is resistant to thermal damage when exposed to heat generated by the LED light source 
	Regarding claim 2, Shinohara further discloses wherein the reflector comprises a hollow body configured to form an upper part of the TIR optical assembly that is not proximate to the LED source, and an inner surface of the hollow body is configured to substantially reflect light rays received from the LED light source in a light distribution pattern away from the LED light source (Fig. 1, 10; Paragraph [0048, 0055, 0060]).
	Regarding claim 3, Shinohara further discloses wherein the refractor comprises a solid body that forms a lower part of the TIR optical assembly (Fig. 1, 10; Paragraph [0043, 0055, 0060]).
	Regarding claim 15, Shinohara discloses an optical assembly for a lighting module comprising a refractor configured to be located proximate to an LED light source (20; Paragraph [0050]; 11; Paragraph [0043]), and a reflector configured to be attached to the refractor (30; Paragraph [0055]), wherein the refractor is made from a material that is resistant to thermal damage when exposed to heat generated by the LED light source (Paragraph [0044]—note that PMMA is characteristically considered to be resistant to thermal damage from the LED because it is a thermoplastic), and the optical assembly provides total internal reflection of light rays emitted by the LED light source (30; Paragraph [0055]).
Regarding claim 16, Shinohara further discloses wherein the reflector comprises a hollow body configured to form an upper part of the optical assembly that is not proximate to the LED source, and an inner surface of the hollow body is configured to substantially reflect light rays received from the LED light source in a light distribution pattern away from the LED light source (Fig. 1, 10; Paragraph [0048, 0055, 0060]).
Regarding claim 17, Shinohara further discloses wherein the refractor comprises a solid body that forms a lower part of the optical assembly (Fig. 1, 10; Paragraph [0043, 0055, 0060]).

Allowable Subject Matter
Claims 4-14 and 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879